                                                                Exhibit 10.5

 
Freeport-McMoRan Copper & Gold Inc.
Executive Services Program
(Replaces the Financial Counseling and Tax Return Preparation and Certification
Program)


1.  Purpose. The Freeport-McMoRan Copper & Gold Inc. Executive Services Program
(the “Program”) is designed to enable the eligible participants to devote to the
business activities of Freeport-McMoRan Copper & Gold Inc. (the “Company”) or
its subsidiaries the time and attention that such individual would otherwise
have had to devote to their personal planning concerns.
 
2.  Financial Counseling. The Program contemplates the provision of professional
counseling services in the area of personal financial and estate planning by an
independent adviser selected by each participant.
 
3.  Tax Return Preparation and Certification. The Program contemplates the
provision of professional assistance, by a public accounting firm selected by
the participant, with the preparation and filing of personal income tax returns.
 
4.  Club Memberships. The Program contemplates the reimbursement of annual
social and business club membership fees for Program participants for the
primary purpose of facilitating business-related entertaining and networking.
 
5.  Long-Term Care Insurance. The Program contemplates the reimbursement of all
or a portion of the premiums relating to long-term care insurance for Program
participants.
 
6.  Administration. The Program shall be administered by the President and Chief
Executive Officer of the Company or his or her designees who shall have full
authority to interpret the Program and from time to time adopt rules and
regulations for carrying out the Program, subject to such directions as the
Corporate Personnel Committee of the Company’s Board of Directors may give,
either as general guidelines or in particular cases.
 
7.  Eligibility for Participation. Participation in the Program shall be offered
to the Chairman of the Board, the President and Chief Executive Officer, and the
Senior Vice Presidents of the Company, and, in addition to such participants,
employees of the Company or any of its subsidiaries who may from time to time be
selected by the President and Chief Executive Officer. Participation in the
Program is subject to an annual allowance per eligible participant and will
generally continue through the year following each participant’s retirement
unless otherwise determined by the President and Chief Executive Officer.
 
8.  General Provisions. The selection of any employee for participation in the
Program shall not give such employee any right to be retained in the employ of
the Company or any of its subsidiaries, and the right of the Company and of such
subsidiary to dismiss or discharge any such employee is specifically reserved.
The benefits provided for employees under the Program shall be in addition to,
and in no way preclude, other forms of compensation to or in respect of such
employee.
 
9.  Tax Gross-Up. The amount of fees paid pursuant to the Program for each
participant can be grossed-up for Federal, State (where applicable), Social
Security and Medicare taxes at the highest marginal tax rate. The Company will
pay the taxes directly to the respective agencies on behalf of participants.
Each participant’s earnings statement and W-2 will reflect the benefit paid on
behalf of the participant under the Program and the associated tax gross-up as
earnings. The taxes paid on behalf of the participant will also be shown as
withholdings.
 
10.  Amendment or Termination. The Corporate Personnel Committee may from time
to time amend or at any time terminate the Program.